Judgment and order reversed and new trial granted in the County Court, with costs to the appellant to abide the event. Held, that in view of the holding and charge of the court that the claim for which the defendant is sought to be held liable was one for which she was not originally liable, it was error to permit the jury to find her liable upon the theory of an account stated. The naked promise to pay her husband’s debt did not make her liable in the absence of any consideration therefor. (See Callahan v. O’Rourke, 17 App. Div. 277; Bauer v. Ambs, 144 id. 274; Brauer v. Lawrence, 165 id. 8.) All concurred.